DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-2, 4, 11-12, 14 are objected to because of the following informalities:
Claim 1, last 2 lines, the recitation “the voltage level of the second mode power is lower than the voltage level of the second power” should be -- a voltage level of the second mode power is lower than a voltage level of the second power

Claim 2, lines 3-4, the recitation “the voltage level of the supplying power of the power bus” should be -- the voltage level of the second mode power

Claim 4, lines 2-3, the recitation “the voltage level of the supplying power received from the power bus” should be -- the voltage level of the second power

Claim 11, last 2 lines, the recitation “the voltage level of the second mode power is lower than the voltage level of the second power” should be -- a voltage level of the second mode power is lower than a voltage level of the second power

Claim 12, line 5, the recitation “the voltage level of the supplying power of the power bus” should be -- the voltage level of the second mode power
Claim 14, lines 2-3, the recitation “the voltage level of the supplying power received from the power bus” should be -- the voltage level of the second power

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. 2019/0366868), in view of Greening (U.S. 2009/0325056) 

Regarding claim 1, Tseng (U.S. 2019/0366868) teaches in Fig. 1, 6 and 9, a battery charging station (abstract), comprising: a power bus (30); a power supplying unit (10; [0071] [0081]) coupled to the power bus (30) and configured to generate a second power (from 10 to 30) according to a first power (from 200 to 10) received from the exterior (200) and transmit the second power (from 10 to 30) to the power bus (30) as a supplying power of the power bus (30);
a first voltage converting unit (43+41) coupled to the power bus (30) and configured to connect to a first battery (48; [0088] [0089], last 5 lines; [0051]) removably disposed in the battery charging station (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rechargeable battery or batteries are removably disposed in the battery charging station for easy replacement and/or maintenance); and a processor (of 46+47; [0087] [0076]) electrically coupled to the power bus (30) and communicatively coupled to the first voltage converting unit (43+41),
wherein when the processor controls the first voltage converting unit (43+41) to operate in a first mode (mode for charging 48 with supplying power from 30), the first voltage converting unit in the first mode receives the supplying power from the power bus (30) so as to charge the first battery (chargeable battery 48; [0089], last 5 lines; [0051]), when the processor controls a second mode (mode for discharging 48; [0089], last 5 lines).
Tseng does not explicitly teach when the processor controls the first voltage converting unit to operate in a second mode, the first voltage converting unit in the second mode receives the electrical power from the first battery and generates a second mode power towards the power bus, wherein a voltage level of the second mode power is lower than 
Greening (U.S. 2009/0325056) teaches in Fig. 1, when the processor (of 120; [0038] [0043]) controls the first voltage converting unit (bidirectional converter 108; [0043]) to operate in a second mode (discharge battery to supply power to load 118; [0046] [0039]), the first voltage converting unit (bidirectional converter 108; [0043]) in the second mode receives the electrical power ([0047]) from the first battery (102) and generates a second mode power (power from 108 to 116) towards the power bus (116; [0048]), wherein of power from 108 to 116) is lower than (due to adjustable output voltage of 108 provided to 118 via 116 to meet power demand of load 118, Fig. 1 [0047]; Greening ) a voltage level of the second power (corresponding voltage of power from 116 to 108 for battery charging by 122; [0044] [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the processor controls the first voltage converting unit to operate in a second mode, the first voltage converting unit in the second mode receives the electrical power from the first battery and generates a second mode power towards the power bus, wherein the voltage level of the second mode power is lower than the voltage level of the second power of Greening’s into Tseng’s, in order to provide a bidirectional converter with adjustable output voltage to respond to changes in power demand from load ([0047]; Greening)
Regarding claim 2, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein when the power supplying unit (10; [0071] [0081]) normally generates the second power (from 10 to 30) and the processor (of 120, Fig. 1; [0038] [0043]; Greening) sets the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in the second mode (discharge battery to supply power to load 118, Fig. 1; [0046] [0039]; Greening), the voltage level (from 108 to 116, Fig. 1; Greening) of the supplying power of the power bus (116, Fig. 1; Greening) equals ([0047], due to adjustable output voltage of 108 to 118 via 116 to meet power demand of load 118, Fig. 1; Greening) the voltage level of the second power (from 116 to 108 for battery charging by 122, Fig. 1; [0044] [0039]; Greening).
Regarding claim 3, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein when the power supplying unit (10; [0071] [0081]) does not generate the second power (from 10 to 30; no power from 10 to 30 is equivalent to chargeable battery 48 is discharged to provide power for 40 including processor of 47+46; [0089], last 5 lines), the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) in the second mode (discharge battery to supply power to load 118, Fig. 1; [0046] [0039]; Greening) transmits the second mode power (from 108 to 116, Fig. 1; Greening) to the power bus (116, Fig. 1; Greening) as the supplying power, so that the processor (of 120; [0038] [0043]; Greening) receives the supplying power from the power bus (116, Fig. 1; [0044]; Greening).
Regarding claim 4, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein: when the first voltage converting unit (43+41) operates in the first mode (mode for charging 48 with supplying power from 30; [0089], last 5 lines; [0051]) and the voltage level of the supplying power (corresponding voltage level from 10 to 30) received from the power bus (30) is greater than a first threshold (corresponding voltage threshold of supplying power required for charging), the first voltage converting unit (43+41) converts the supplying power into a first mode power (mode for charging 48 with supplying power from 30) so as to charge the first battery (48; [0089], last 5 lines; [0051]), wherein the first threshold is greater than ([0047]; Greening) the voltage level of the second mode power (corresponding voltage of power from 108 to 116; [0047]; Greening).
Regarding claim 5, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 4, in view of Greening, wherein: when the processor (of 120; [0038] [0043]; Greening) controls the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in a third mode (discharge mode of battery 102  corresponding to the required adjustable output voltage of bidirectional converter 108 to respond to power demand of load 118 [0047]; Greening), the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) in the third mode receives the electrical power from the first battery (102, Fig. 1; Greening) so as to output a third mode power (corresponding voltage of power from 108 to 116; Greening) towards the power bus (116, Fig. 1; Greening) as the supplying power, wherein the voltage level of the third mode power is greater than the first threshold ([0047]; Greening).
Regarding claim 8, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein when the processor (of 120; [0038] [0043]; Greening) controls the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in a fourth mode (discharge mode of 102 to provide power to 116, Fig. 1; Greening), the first voltage converting unit in the fourth mode receives the electrical power from the first battery (102, Fig. 1; Greening) so as to output a fourth mode power (from 108 to 116, Fig. 1, Fig. 1; [0043]; Greening) towards the power bus (116, Fig. 1; Greening) as the supplying power of the power bus (116, Fig. 1; Greening), and the processor (of 46+47; [0087] [0076]) controls the power supplying unit (10; [0071] [0081]) to generate an output power (from 10 to 131) according to the supplying power of the power bus (30).
Regarding claim 9, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein the power supplying unit (10; [0071]) comprises a bidirectional AC/DC converter (12+14+13 of 10; [0071]) or a bidirectional DC/DC converter (12+14+13 of 10; [0071]), and the first voltage converting unit comprises a bidirectional DC/DC converter (bidirectional converter 108; [0043]; Greening).
Regarding claim 10, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 1, in view of Greening, wherein the processor generates a mode control signal (corresponding to mode of battery charge/discharge [0039] [0021]; Greening) to the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043] [0071]; Greening) so as to switch the mode of the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043] [0071]; Greening).
Regarding claim 11, Tseng (U.S. 2019/0366868) teaches in Fig. 1, 6 and 9, a method for managing batteries applied to a processor (of 46+47; [0087] [0076]) of a battery charging station (abstract), wherein the battery charging station comprises
a power supplying unit (10; [0071] [0081]) and a first voltage converting unit (43+41) which are coupled to a power bus (30), the first voltage converting unit (43+41) is connected a first battery (48; [0088] [0089], last 5 lines; [0051]) removably disposed in the battery charging station (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rechargeable battery or batteries are removably disposed in the battery charging station for easy replacement and/or maintenance), and the method for managing batteries comprises: 
controlling the power supplying unit (10; [0071] [0081]) to receive a first power (from 200 to 10) from the exterior (200) and generate a second power (from 10 to 30), wherein the power supplying unit (10; [0071] [0081]) transmits the second power (from 10 to 30) to the power bus (30) as a supplying power of the power bus (30); and 
controlling the first voltage converting unit (43+41) to switch between at least a first mode or a second mode (corresponding to charge or discharge mode respectively [0089], last 5 lines; [0051]), wherein the first voltage converting unit in the first mode (mode for charging 48 with supplying power from 30) receives the supplying power from the power bus (30) so as to charge the first battery (chargeable battery 48; [0089], last 5 lines; [0051]), 
Tseng does not explicitly teach wherein the first voltage converting unit in the second mode receives the electrical power from the first battery and generates a second mode power towards the power bus, wherein the voltage level of the second mode power is lower than the voltage level of the second power.
Greening (U.S. 2009/0325056) teaches in Fig. 1,  the first voltage converting unit (bidirectional converter 108; [0043]) in the second mode (discharge battery to supply power to load 118; [0046] [0039]) receives the electrical power from ([0047]) from the first battery (102) and generates a second mode power (power from 108 to 116) towards the power bus (116; [0048]), wherein a voltage level of the second power (corresponding voltage of power from 116 to 108 for battery charging by 122; [0044] [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first voltage converting unit in the second mode receives the electrical power from the first battery and generates a second mode power towards the power bus, wherein the voltage level of the second mode power is lower than the voltage level of the second power of Greening’s into Tseng’s, in order to provide a bidirectional converter with adjustable output voltage to respond to changes in power demand from load ([0047]; Greening).
Regarding claim 12, Tseng teaches Fig. 1, 6 and 9, the  method for managing batteries of claim 11, in view of Greening, wherein when the power supplying unit (10; [0071] [0081]) normally generates the second power (from 10 to 30), the method for managing batteries comprises: controlling the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in the second mode (discharge battery to supply power to load 118, Fig. 1; [0046] [0039]; Greening), wherein the voltage level (from 108 to 116, Fig. 1; Greening) of the supplying power of the power bus (116, Fig. 1; Greening) equals ([0047], due to adjustable output voltage of 108 to 118 via 116 to meet power demand of load 118, Fig. 1; Greening) the voltage level of the second power (from 116 to 108 for battery charging by 122, Fig. 1; [0044] [0039]; Greening).
Regarding claim 13, Tseng teaches Fig. 1, 6 and 9, the  method for managing batteries of claim 11, in view of Greening, wherein when the power supplying unit (10; [0071] [0081]) does not generate the second power (from 10 to 30; no power from 10 to 30 is equivalent to chargeable battery 48 is discharged to provide power for 40 including processor of 47+46; [0089], last 5 lines), the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) in the second mode (discharge battery to supply power to load 118, Fig. 1; [0046] [0039]; Greening) transmits the second mode power (from 108 to 116, Fig. 1; Greening) to the power bus (116, Fig. 1; Greening) as the supplying power, so that the processor (of 120; [0038] [0043]; Greening) receives the supplying power from the power bus (116, Fig. 1; [0044]; Greening).
Regarding claim 14, Tseng teaches Fig. 1, 6 and 9, the  method for managing batteries of claim 11, in view of Greening, wherein when the first voltage converting unit (43+41) operates in the first mode (mode for charging 48 with supplying power from 30; [0089], last 5 lines; [0051]) and the voltage level of the supplying power (corresponding voltage level from 10 to 30) received from the power bus (30) is greater than a first threshold (corresponding voltage threshold of supplying power required for charging), the first voltage converting unit (43+41) converts the supplying power into a first mode power (mode for charging 48 with supplying power from 30) so as to charge the first battery (48; [0089], last 5 lines; [0051]), wherein the first threshold is greater than ([0047]; Greening) the voltage level of the second mode power (corresponding voltage of power from 108 to 116; [0047]; Greening).
Regarding claim 15, Tseng teaches Fig. 1, 6 and 9, the method for managing batteries of claim 14, in view of Greening, further comprising: controlling the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in a third mode (discharge mode of battery 102 corresponding to the required adjustable output voltage of bidirectional converter 108 to respond to power demand of load 118 [0047]; Greening), wherein the first voltage converting unit in the third mode receives the electrical power from the first battery (102, Fig. 1; Greening) so as to output a third mode power (corresponding voltage of power from 108 to 116; Greening) towards the power bus (116, Fig. 1; Greening) as the supplying power, and the voltage level of the third mode power is greater than the first threshold ([0047]; Greening).
Regarding claim 18, Tseng teaches Fig. 1, 6 and 9, the  method for managing batteries of claim 11, in view of Greening, further comprising: controlling the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening) to operate in a fourth mode (discharge mode of 102 to provide power to 116, Fig. 1; Greening), wherein the first voltage converting unit in the fourth mode receives the electrical power from the first battery (102, Fig. 1; Greening) so as to output a fourth mode power (from 108 to 116, Fig. 1, Fig. 1; [0043]; Greening) towards the power bus as the supplying power of the power bus (116, Fig. 1; Greening), and the processor (of 46+47; [0087] [0076]) controls the power supplying unit (10; [0071] [0081]) to generate an output power (from 10 to 131) according to the supplying power of the power bus (30).
Regarding claim 19, Tseng teaches Fig. 1, 6 and 9, the  method for managing batteries of claim 11, in view of Greening, further comprising: generating a mode control signal (corresponding to mode of battery charge/discharge [0039] [0021]; Greening) to the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening), wherein the mode control signal is configured to switch the mode of the first voltage converting unit (bidirectional converter 108, Fig. 1, Fig. 1; [0043]; Greening)..
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. 2019/0366868) and Greening (U.S. 2009/0325056), as applied above in claims 5 and 15, in view of Han (CN 110071497 A).
Regarding claim 6, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 5, in view of Greening. The combination does not explicitly teach (wherein the battery charging station further comprises:) a second voltage converting unit electrically coupled to the power bus, configured to connect to a second battery (removably disposed in the battery charging station), and communicatively coupled to the processor, (wherein when the processor controls the first voltage converting unit to operate in the third mode and) controls the second voltage converting unit to operate in the first mode, the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery.
Han (CN 110071497 A) teaches Fig. 1; and paragraph (“As shown in Fig. 1 …” of Specific implementation methods) a second voltage converting unit (corresponding bidirectional converter connected to the 4th battery from the top) electrically coupled to the power bus (two vertical lines labeled + and -), configured to connect to a second battery (the fourth battery from the top), and communicatively coupled to the processor (corresponding processor of controller per abstract), wherein when the processor controls the first voltage converting unit (corresponding converter connected to the 1st battery from the top) to operate in the third mode (1st battery discharge power to the power bus) and controls the second voltage converting unit to operate in the first mode (corresponding bidirectional converter connected to the 4th battery from the top receives power from power bus), the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery (4th battery from the top is charged with power from power bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second voltage converting unit electrically coupled to the power bus, configured to connect to a second battery, and communicatively coupled to the processor, (wherein when the processor controls the first voltage converting unit to operate in the third mode and) controls the second voltage converting unit to operate in the first mode, the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery of Han’s into Tseng’s, in view of Greening’s, in order to provide additional chargeable power storage devices for more backup power.	
Regarding claim 7, Tseng teaches Fig. 1, 6 and 9, the battery charging station of claim 5, in view of Greening, and further in view of Han, wherein the battery charging station further comprises: a third voltage converting unit (corresponding bidirectional converter connected to the 5th battery from the top, Fig. 1; Han) electrically coupled to the power bus (two vertical lines labeled + and -, Fig. 1; Han), configured to connect to a third battery (the 5th battery from the top, Fig. 1; Han) removably disposed in the battery charging station, and communicatively coupled to the processor (corresponding processor of controller per abstract; Han), wherein when the processor controls the first voltage converting unit (corresponding converter connected to the 1st battery from the top, Fig. 1; Han) and the second voltage converting unit (corresponding bidirectional converter connected to the 4th battery from the top, Fig. 1; Han) to respectively operate in the third mode (1st battery and 4th  battery in discharge mode to provide power to the power bus, Fig. 1; Han) and controls the third voltage converting unit to operate in the first mode (the 5th battery is charged with power from the power bus, Fig. 1; Han), the first voltage converting unit and the second voltage converting unit in the third mode each generates the third mode power to the power bus as the supplying power, the supplying power is the sum of the third mode power of the first voltage converting unit and the second voltage converting unit, and the third voltage converting unit receives the supplying power so as to charge the third battery (5th battery from the top is charged with power from power bus, provided by the sum of the currents of the 1st and 4th battery per paragraph “As shown in Fig. 1 …” of Specific implementation methods).
Regarding claim 16, Tseng teaches Fig. 1, 6 and 9, the method for managing batteries of claim 15, in view of Greening. The combination does not explicitly teach (wherein the battery charging station further comprises) a second voltage converting unit electrically coupled to the power bus, the second voltage converting unit is configured to connect to a second battery (removably disposed in the battery charging station), the second voltage converting unit is communicatively coupled to the processor, and (the method for managing batteries comprises: controlling the first voltage converting unit to operate in the third mode) and controlling the second voltage converting unit to operate in the first mode, wherein the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery.
Han (CN 110071497 A) teaches Fig. 1; and paragraph (“As shown in Fig. 1 …” of Specific implementation methods) a second voltage converting unit (corresponding bidirectional converter connected to the 4th battery from the top) electrically coupled to the power bus (two vertical lines labeled + and -), the second voltage converting unit is configured to connect to a second battery (the fourth battery from the top), the second voltage converting unit is communicatively coupled to the processor (corresponding processor of controller per abstract), and controlling the first voltage converting unit (corresponding converter connected to the 1st battery from the top) to operate in the third mode (1st battery discharge power to the power bus) and controlling the second voltage converting unit to operate in the first mode (corresponding bidirectional converter connected to the 4th battery from the top receives power from power bus), wherein the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery (4th battery from the top is charged with power from power bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second voltage converting unit electrically coupled to the power bus, the second voltage converting unit is configured to connect to a second battery (removably disposed in the battery charging station), the second voltage converting unit is communicatively coupled to the processor, and (the method for managing batteries comprises: controlling the first voltage converting unit to operate in the third mode) and controlling the second voltage converting unit to operate in the first mode, wherein the second voltage converting unit receives the third mode power used as the supplying power so as to charge the second battery of  Han’s into Tseng’s, in view of Greening’s, in order to provide additional chargeable power storage devices for more backup power.
Regarding claim 17, Tseng teaches Fig. 1, 6 and 9, the method for managing batteries of claim 15, in view of Greening, and further in view of Han, wherein the battery charging station further comprises a third voltage converting unit (corresponding bidirectional converter connected to the 5th battery from the top, Fig. 1; Han) electrically coupled to the power bus (two vertical lines labeled + and -, Fig. 1; Han), the third voltage converting unit is configured to connect to a third battery (the 5th battery from the top, Fig. 1; Han) removably disposed in the battery charging station, the third voltage converting unit is communicatively coupled to the processor (corresponding processor of controller per abstract; Han), and the method for managing batteries comprises: controlling the first voltage converting unit (corresponding converter connected to the 1st battery from the top, Fig. 1; Han) and the second voltage converting unit (corresponding bidirectional converter connected to the 4th battery from the top, Fig. 1; Han) to respectively operate in the third mode (1st battery and 4th  battery in discharge mode to provide power to the power bus, Fig. 1; Han) and controlling the third voltage converting unit to operate in the first mode, wherein the first voltage converting unit and the second voltage converting unit in the third mode each generates the third mode power to the power bus as the supplying power, the supplying power is the sum of the third mode power of the first voltage converting unit and the second voltage converting unit, and the third voltage converting unit receives the supplying power so as to charge the third battery (5th battery from the top is charged with power from power bus, provided by the sum of the currents of the 1st and 4th battery per paragraph “As shown in Fig. 1 …” of Specific implementation methods).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. 2019/0366868) and Greening (U.S. 2009/0325056), as applied above in claim 11, in view of Morita (U.S. 2017/0163051).
Regarding claim 20, Tseng teaches Fig. 1, 6 and 9, the method for managing batteries of claim 11, in view of Greening. The combination does not explicitly teach further comprising: when the power supplying unit does not generate the second power and a plurality of batteries (removably disposed in the battery charging station) each has the electricity lower than an electricity threshold, (correspondingly displaying a message) or playing a sound.
Morita (U.S. 2017/0163051) teaches the power supplying unit does not generate the second power ([0151], line 10 of (10) ), not able supply power) and a plurality of batteries ([0151], line 3 of (7), storage batteries) each has the electricity lower than an electricity threshold, correspondingly displaying a message ([0136], line 6; display a state of system; [0151], lines 8-9 of (10), SOC not satisfy the one or more condition, transmitting message) or playing a sound. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supplying unit does not generate the second power and a plurality of batteries each has the electricity lower than an electricity threshold, correspondingly displaying a message of Morita’s into Tseng’s, in view of Greening’s, in order to get more power backup from additional storage device and to provide power status to the user.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure:  U.S. 2019/0168630 and U.S. 2018/0083457.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2022